DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 07, 2022 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
[0045] line 6, “the switch current 133”, should be change to - - the switch current 113 - -.
[0066] lines 5-9, “The first and second switches 312, 314 are connected in parallel to the capacitor 610. A third switch 616, shown as SF3, is connected in series with a fourth switch 618, shown as SF4. The third and fourth switches 316, 318 are connected in parallel to the capacitor 610 and connected in parallel to the first and second switches 312, 314. The first, second, third, and fourth switches 312, 314, 316, 318 are”, should be change to - - The first and second switches 612, 614 are connected in parallel to the capacitor 610. A third switch 616, shown as SF3, is connected in series with a fourth switch 618, shown as SF4. The third and fourth switches 616, 618 are connected in parallel to the capacitor 610 and connected in parallel to the first and second switches 612, 614. The first, second, third, and fourth switches 612, 614, 616, 618 are - -.
[0067] line 2, “positive terminal 304”, should be change to - - positive terminal 604- -.
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Applicant’s specification lacks a description of the limitation of claim 4 “a pre-charger in parallel with the capacitor”, limitations of claim 9 “wherein in a no-load condition, the mechanical switch operates and the semiconductor switch does not operate”.


The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to because the features/components of Fig. 3 – Fig. 9 are unlabeled (see applicant’s specification paragraphs [0054]-[0071] for labels/names of every feature/component; i.e., “[0055] The half-bridge CU 300 also includes a power terminal 306 for supplying power to a charging circuit (CC) 308”).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because Fig. 6 – Fig. 9 are hand-drawn figures. Appropriate correction is required. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 2, 8, 12 – 14, 16 – 19 are objected to because of the following informalities: 
Claim 2, line 1, “wherein the surge arrestor or the second surge arrestor”, should be change to - - wherein the surge arrestor or [[the]] a second surge arrestor - -.
Claim 8, line 1, “wherein the surge arrestor or the second surge arrestor”, should be change to - - wherein the surge arrestor or the additional surge arrestor - -.
Claim 12, lines 3-4, “a semiconductor switch in a switch path of the DC HCB”, should be change to - - a semiconductor switch in a semiconductor switch path of the DC HCB - -.
Claim 12, line 12, “semiconductor connected in parallel”, should be change to - - semiconductor switch connected in parallel - -.
Claim 13, line 2, “regulated by the gate-to-emitter voltage”, should be change to - - regulated by [[the]] a gate-to-emitter voltage - -.
Claim 14, line 2, “maintaining the zero-current condition”, should be change to - - maintaining [[the]] a zero-current condition - -. 
Claim 16, line 6, “wherein Vge0 is the gate-to-emitter voltage of the semiconductor switch(es)”, should be change to - - wherein Vge0 is [[the]] a gate-to-emitter voltage of the semiconductor switch - -.  The semiconductor switch(es) was objected because was the first time that it was introduced in the claims.
Claim 17, line 1, “further comprising providing a voltage”, should be change to - - further 
Claim 18, lines 3-4, “the additional semiconductor switch in parallel with an additional surge arrestor coupled between input of the additional semiconductor switch”, should be change to - - the at least one additional semiconductor switch in parallel with an additional surge arrestor coupled between input of the at least one additional semiconductor switch - -.
Claim 19, line 1, “further comprising turning of the semiconductor switch”, should be change to - - further off the semiconductor switch - -.
Appropriate correction is required.
Examiner’s Note: Review dependency of claim 14, because currently is depending from claim 15.
Applicant is required to carefully review all pending claims for the presence of any similar informalities and to correct them accordingly.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1 – 11 and 18 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regard to claim 1, recites “a semiconductor switch path comprising a semiconductor switch connected directly in series with a capacitance” which renders the claim vague and indefinite. “Capacitance” is defined as “the property of an isolated conductor; a set of conductors and insulators whereby it stores electric charge” (see Oxford Reference: A Dictionary of Electronics and Electrical Engineering). This language is indefinite because is not possible connect the semiconductor switch with an electrical property as the capacitance. Clarification is required.
For purposes of the examination, the limitation has been interpreted as “a semiconductor switch path comprising a semiconductor switch connected directly in series with a capacitor”.
Claim(s) 2-11 are indefinite by dependence on claim 1.
With regard to claim 18, recites “the semiconductor switch path comprises at least one additional semiconductor switch in series with the capacitance” which renders the claim vague and indefinite. “Capacitance” is defined as “the property of an isolated conductor; a set of conductors and insulators whereby it stores electric charge” (see Oxford Reference: A Dictionary of Electronics and Electrical Engineering). This language is indefinite because is not possible connect the semiconductor switch with an electrical property as the capacitance. Clarification is required.
For purposes of the examination, the limitation has been interpreted as “the semiconductor switch path comprises at least one additional semiconductor switch in series with the capacitor”.
Claim(s) 19 and 20 are indefinite by dependence on claim 18.
Examiner’s Note: The dependent claims necessarily inherit the indefiniteness of the claims on which they dependent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3 and 9 – 12 are rejected under 35 U.S.C. 102 (a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated by Demetriades (US 2012/0218676 A1).

With regard to claim 1, Demetriades teaches a direct current (DC) hybrid circuit breaker (HCB) (Abstract, line 1; [0052] lines 1-2; [0061] lines 1-2), comprising:
an input (S1 – Fig. 3);
an output (S2 – Fig. 3);
a mechanical switch path (1 – Fig. 3) comprising a mechanical switch (2 – Fig. 3), wherein the mechanical switch path (1 – Fig. 3) is coupled between the input (S1 – Fig. 3) and the output (S2 – Fig. 3);
a semiconductor switch path (3 – Fig. 3) comprising a semiconductor switch (4 – Fig. 3) connected directly in series with a capacitor (7 – Fig. 3), wherein the semiconductor switch path (3 – Fig. 3) is coupled between the input (S1 – Fig. 3) and the output (S2 – Fig. 3) in parallel to the mechanical switch path (1 – Fig. 3); and
a surge arrestor (6 – Fig. 3) coupled in parallel with the semiconductor switch (4 – Fig. 3) between an input (A – Fig. 3) (see annotated figure below) of the semiconductor switch (4 – Fig. 3) and an output (B – Fig. 3) (see annotated figure below) of the semiconductor switch (4 – Fig. 3).
With regard to claim 2, Demetriades teaches all the limitations of claim 1, and further teaches the surge arrestor (6 – Fig. 3) or a second surge arrestor is a varistor, metal oxide varistor, thyristor, or any other voltage clamping circuit ([0044] lines 10-11).
With regard to claim 3, Demetriades teaches all the limitations of claim 1, and further teaches the surge arrestor (6 – Fig. 3) is configured to absorb residual fault currents in the DC HBC upon the mechanical switch (2 – Fig. 3) and the semiconductor switch (4 – Fig. 3) being opened ([0043] lines 20-38).
With regard to claim 9, Demetriades teaches all the limitations of claim 1, and further teaches in a no-load condition, the mechanical switch (2 – Fig. 3) operates and the semiconductor switch (4 – Fig. 3) does not operate ([0043] lines 14-20).
With regard to claim 10, Demetriades teaches all the limitations of claim 1, and further teaches the semiconductor switch (4 – Fig. 3) is configured to commutate current in the surge arrestor (6 – Fig. 3) (implicit).
With regard to claim 11, Demetriades teaches all the limitations of claim 1, and further teaches the capacitor (7 – Fig. 3) is directly in the path of the semiconductor switch (4 – Fig. 3) in the semiconductor switch path (3 – Fig. 3).
With regard to claim 12, Demetriades teaches a method of operating a direct current (DC) hybrid circuit breaker (HCB) (Abstract, line 1; [0052] lines 1-2; [0061] lines 1-2), the method comprising:
pre-charging a capacitor (7 – Fig. 3) ([0047] lines 24-26) directly in series with a semiconductor switch (4 – Fig. 3) in a semiconductor switch path (3 – Fig. 3) of the DC HCB;
detecting an over-current condition ([0007] lines 1-5, over-current condition as a short circuit condition, [0012] lines 1-3) in a switch current (implicit, current across the mechanical switch) across a closed mechanical switch (2 – Fig. 3) in a mechanical switch path (1 – Fig. 3) of the DC HCB, the semiconductor switch path (3 – Fig. 3) connected in parallel with the mechanical switch path (1 – Fig. 3);
in response to detecting the over-current condition ([0007] lines 1-5, [0012] lines 1-3), fully closing the semiconductor switch (4 – Fig. 3) in the semiconductor switch path (3 – Fig. 3) to commutate current in mechanical switch path (1 – Fig. 3) to the semiconductor switch path (3 – Fig. 3) until current in the semiconductor switch path (3 – Fig. 3) is below a predetermined current threshold, the semiconductor switch (4 – Fig. 3) connected in parallel with a surge arrestor (6 – Fig. 3), wherein the surge arrestor (6 – Fig. 3) is connected between an input node (A – Fig. 3) (see annotated figure below) of the semiconductor switch (4 – Fig. 3) and an output (B – Fig. 3) (see annotated figure below) of the semiconductor switch (4 – Fig. 3) ([0047] lines 1-31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Demetriades (US 2012/0218676 A1) in view of Shirouzu (US 4,805,062).

With regard to claim 4, Demetriades teaches all the limitations of claim 1, but do not expressly teach a pre-charger in parallel with the capacitor.
Shirouzu teaches a pre-charger (6 – Fig. 1) in parallel with the capacitor (3 – Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the direct current (DC) hybrid circuit breaker (HCB) of Demetriades, to have a pre-charger in parallel with the capacitor, as taught by Shirouzu, in order to assure the charging of the capacitor and since doing so is within the ordinary capability of those skilled in the art because this configuration is well known in the art.

Claim(s) 5 – 8 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Demetriades (US 2012/0218676 A1) in view of Ohlsson (US 2013/0278078 A1).

With regard to claim 5, Demetriades teaches all the limitations of claim 1, and further teaches the semiconductor switch is (4 – Fig. 3) may be any one of or a combination of a controllable thyristor, an IGBT, an IGCT or a GTO or any similar device ([0044] lines 12-15);but do not expressly teach the semiconductor switch path comprises at least one additional semiconductor switch in series with the capacitor, the additional semiconductor switch in parallel with an additional surge arrestor coupled between input of the additional semiconductor switch and an output of the additional semiconductor switch.
Ohlsson teaches the semiconductor switch is (8 – Fig. 1) may be an IGBT transistor ([0043] lines 1-3); wherein the semiconductor switch path comprises at least one additional semiconductor switch (8 – Fig. 1) in series with the capacitor (12 – Fig. 1) (electrically connected), the additional semiconductor switch (8 – Fig. 1) in parallel with an additional surge arrestor (9 – Fig. 1) coupled between input (left connection node of additional semiconductor switch) of the additional semiconductor switch (8 – Fig. 1) and an output (right connection node of additional semiconductor switch) of the additional semiconductor switch (8 – Fig. 1). 
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the DC hybrid circuit breaker of Demetriades, to have at least one additional semiconductor switch in series with the capacitor, the additional semiconductor switch in parallel with an additional surge arrestor coupled between input of the additional semiconductor switch and an output of the additional semiconductor switch, as taught by Ohlsson, in order to increase the breakdown voltage of the DC hybrid circuit breaker by connecting a plurality of semiconductor switch in series.
With regard to claim 6, Demetriades and Ohlsson teach all the limitations of claim 5, and Ohlsson further teaches each one of the additional surge arrestors (9 – Fig. 1) is coupled in parallel with one of the additional semiconductor switches (8 – Fig. 1).
With regard to claim 7, Demetriades and Ohlsson teach all the limitations of claim 6, and Ohlsson further teaches there is a one-to-one correspondence between each additional semiconductor switch (8 – Fig. 1) in the semiconductor switch path and one of the additional surge arrestors (9 – Fig. 1) (see Fig. 1).
With regard to claim 8, Demetriades and Ohlsson teach all the limitations of claim 6, and Ohlsson further teaches the surge arrestor (9 – Fig. 1) or the additional surge arrestor (9 – Fig. 1) is a varistor, metal oxide varistor, thyristor, or any other voltage clamping circuit ([0029] lines 1-8).
With regard to claim 18, Demetriades teaches all the limitations of claim 12, and further teaches the semiconductor switch is (4 – Fig. 3) may be any one of or a combination of a controllable thyristor, an IGBT, an IGCT or a GTO or any similar device ([0044] lines 12-15); but do not expressly teach the semiconductor switch path comprises at least one additional semiconductor switch in series with the capacitor, the at least one additional semiconductor switch in parallel with an additional surge arrestor coupled between input of the at least one additional semiconductor switch and an output of the additional semiconductor switch.
Ohlsson teach Ohlsson teaches the semiconductor switch is (8 – Fig. 1) may be an IGBT transistor ([0043] lines 1-3); wherein the semiconductor switch path comprises at least one additional semiconductor switch (8 – Fig. 1) in series with the capacitor (12 – Fig. 1), the at least one additional semiconductor switch (8 – Fig. 1) in parallel with an additional surge arrestor (9 – Fig. 1) coupled between input (left connection node of additional semiconductor switch) of the at least one additional semiconductor switch (8 – Fig. 1) and an output (right connection node of additional semiconductor switch) of the additional semiconductor switch (8 – Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the method of operating the DC hybrid circuit breaker of Demetriades, to have at least one additional semiconductor switch in series with the capacitor, the at least one additional semiconductor switch in parallel with an additional surge arrestor coupled between input of the at least one additional semiconductor switch and an output of the additional semiconductor switch, as taught by Ohlsson, in order to increase the breakdown voltage of the DC hybrid circuit breaker by connecting a plurality of semiconductor switch in series.
With regard to claim 19, Demetriades and Ohlsson teach all the limitations of claim 18, and Ohlsson further teaches turning off the semiconductor switch (8 – Fig. 1) and the at least one additional semiconductor switch (8 – Fig. 1) (claim 1, lines 9-10; claim 6, lines 9-10) sequentially.
It would have been an obvious matter of design choice to turning off the semiconductor switch and the at least one additional semiconductor switch sequentially since doing so is within the ordinary capability of those skilled in the art.
With regard to claim 20, Demetriades and Ohlsson teach all the limitations of claim 19, and Demetriades further teaches the sequential switching is performed after commutating current in mechanical switch path (1 – Fig. 3) to the semiconductor switch path (3 – Fig. 3) ([0047] lines 1-5).


    PNG
    media_image1.png
    625
    1063
    media_image1.png
    Greyscale

Demetriades (US 2012/0218676 A1) – Annotated Fig. 3


Allowable Subject Matter
Claim(s) 13 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter: 
With regard to claim 13, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “wherein on-drop voltage of the semiconductor switch, VCE(t), is regulated by a gate-to-emitter voltage of the semiconductor switch, Vge(t), such that voltage of the capacitor, Vc(t), compensates for voltage drop across the semiconductor switch and loop inductance of the semiconductor switch path and the mechanical switch path.”

With regard to claim 15, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “applying on-drop voltage control of the semiconductor switch to actively regulate current in the mechanical switch path to be zero.”
Claim(s) 14 and 16 are allowed by dependence on claim 15.

With regard to claim 17, in combination with other limitations of the claim, the cited prior art fails to teach “further providing a voltage on the capacitor according to:

    PNG
    media_image2.png
    88
    319
    media_image2.png
    Greyscale

where VC1 is the capacitor voltage the start of commutating current in mechanical switch path to the semiconductor switch path, VC-off is the capacitor voltage at the end of commutating current in mechanical switch path to the semiconductor switch path. respectively, and VCE(sat.) is the saturated on-drop voltage of the semiconductor switch.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
He (WO 2016197973 A1) teaches a pre-charged high-speed direct-current breaker and a control method therefor, and a computer storage medium. The pre-charged high-speed direct-current breaker comprises a cutout branch and a main electronic switch branch which are connected in parallel, wherein the main electronic switch branch is used for conducting a current in normal operation; the cutout branch comprises a cutout switch and a capacitor (C) which are connected in series, and both ends of the capacitor (C) are used for being connected to a charging power supply (UC); and the main electronic switch branch comprises at least one electronic switch unit, a plurality of electronic switch units are connected in series, and the electronic switch unit is composed of high-power switch devices. The pre-charged high-speed direct-current breaker is short in breaking time and little in loss, and also can decrease a fault current and release an overvoltage. The pre-charger (UC - Fig. 1, Fig. 3, Fig. 4) in parallel with the capacitor (C - Fig. 1, Fig. 3, Fig. 4).
Hafner (US 2012/0299393 A1) teaches a device (13) to break an electrical current flowing through a power transmission or distribution line (14) comprises a parallel connection of a main breaker (8) and a non-linear resistor (11), where the main breaker (8) comprises at least one power semiconductor switch of a first current direction. The device (13) further comprises a series connection of a high speed switch (10) comprising at least one mechanical switch and of an auxiliary breaker (9), the auxiliary breaker having a smaller on-resistance than the main breaker (8) and comprising at least one power semiconductor switch of the first current direction. The series connection is connected in parallel to the parallel connection. In a method to use the device (13) first the auxiliary breaker (9) is opened, thereby commutating the current to the main breaker (8), afterwards the high speed switch (10) is opened and afterwards the main breaker (8) is opened thereby commutating the current to the non-linear resistor (11). The device (13) can further be used in a current limiting arrangement.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836
						/JARED FUREMAN/                                                                     Supervisory Patent Examiner, Art Unit 2836